UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4768


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TOBIAS ROMELL JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-02073-TLW-1)


Submitted:   May 13, 2013                     Decided:   May 16, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina;
Robert Frank Daley, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tobias Romell Jackson pled guilty to possession with

intent   to       distribute    cocaine        base       in   violation            of   21   U.S.C.

§ 841(a)(1), (b)(1)(B) (2006).                 On appeal, Jackson’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for review

but    questioning        whether        the       district         court           substantially

complied with Fed. R. Crim. P. 11 at Jackson’s change of plea

hearing and whether his sentence is reasonable.                                Jackson filed a

pro se supplemental brief, arguing that the district court erred

when it denied his motion to suppress and sentenced him as a

career   offender.         Finding       no    error,          we   dismiss         in   part   and

affirm in part.

              Jackson     first       argues       that    the      district         court     erred

when   it    determined        that    the     Government           did       not    violate    the

Fourth Amendment’s prohibition against unreasonable searches and

seizures when police officers conducted an investigatory stop of

his vehicle and searched it based on narcotics in plain view

inside      the    car.    Because       Jackson          entered         a    non-conditional

guilty plea without the benefit of a written plea agreement, we

hold that this claim is waived.                     “When a criminal defendant has

solemnly admitted in open court that he is in fact guilty of the

offense with which he is charged, he may not thereafter raise

independent claims relating to the deprivation of constitutional

                                               2
rights that occurred prior to the entry of the guilty plea.”

Tollett v. Henderson, 411 U.S. 258, 267 (1973).                                “Thus, the

defendant who has pled guilty has no non-jurisdictional ground

upon which to attack [a] judgment except the inadequacy of the

plea, or the government’s power to bring any indictment at all.”

United States v. Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010)

(internal quotation marks and citation omitted).                             The right to

challenge      on        appeal    a     Fourth        Amendment            issue     is    a

nonjurisdictional          defense       and      thus        is     forfeited        by   an

unconditional guilty plea.              Haring v. Prosise, 462 U.S. 306, 320

(1983).

             Next, we review Jackson’s change of plea hearing to

determine whether the district court substantially complied with

the requirements of Fed. R. Crim. P. 11.                           Prior to accepting a

guilty plea, a trial court, through colloquy with the defendant,

must inform the defendant of, and determine that the defendant

understands,       the    nature   of    the     charge       to    which    the    plea   is

offered,     any    mandatory      minimum       penalty,      the    maximum       possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.          Fed. R. Crim. P. 11(b)(1).                 The district court

also must ensure that the defendant’s plea was voluntary, was

supported by a sufficient factual basis, and did not result from

force   or    threats.        Fed.      R.     Crim.     P.    11(b)(2),       (3).        “In

reviewing the adequacy of compliance with Rule 11, this court

                                             3
should accord deference to the trial court’s decision as to how

best    to   conduct      the    mandated        colloquy   with      the    defendant.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Upon review of the hearing, we conclude that the district court

satisfied the requirements of Fed. R. Crim. P. 11.

               Finally,    Jackson      challenges      both    the    procedural        and

substantive reasonableness of his sentence.                     We review sentences

for     reasonableness        “under     a     deferential      abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This     review      entails      appellate        consideration        of        both   the

procedural and substantive reasonableness of the sentence.                               Id.

at 51.       In determining procedural reasonableness, we consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, gave the parties an opportunity to

argue    for    an   appropriate        sentence,      considered      the     18    U.S.C.

§ 3553(a)       factors,        selected     a     sentence     based        on     clearly

erroneous       facts,     and     sufficiently         explained        the       selected

sentence.       Id. at 49-51.

               Jackson    contends      that     his   sentence    was      procedurally

unreasonable because the Government failed to file a notice of

his prior convictions for the purpose of establishing Jackson’s

status    as    a    career     offender       under   United     States       Sentencing

Guidelines      § 4B1.1       (2011).        However,    the    government          is   not

required to notice convictions that it intends to use to enhance

                                             4
a     defendant’s      sentence     under       the   Guidelines.            See     United

States v. Foster, 68 F.3d 86, 89 (4th Cir. 1995).                           Jackson also

argues that the district court should not have considered one of

his     prior    convictions       because       he    was      in    the    process    of

challenging it in state court.                  Jackson does not claim that, at

the time he was sentenced, the conviction had been invalidated

by    the   state      court.      Therefore,         he    was      not    permitted    to

challenge it at sentencing.               See Custis v. United States, 511
U.S. 485, 493-97 (1994).            If the sentence is free of significant

procedural error, we review it for substantive reasonableness,

“tak[ing]       into    account    the    totality         of   the    circumstances.”

Gall, 522 U.S. at 51.             “When rendering a sentence, the district

court must make an individualized assessment based on the facts

presented,” United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009) (internal quotation marks and emphasis omitted), and must

“adequately explain the chosen sentence to allow for meaningful

appellate       review    and     to     promote      the       perception      of     fair

sentencing.”        Gall, 552 U.S. at 50.             If the sentence is within

the properly calculated Guidelines range, we apply a presumption

on appeal that the sentence is substantively reasonable.                             United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

Such a presumption is rebutted only if the defendant shows “that

the sentence is unreasonable when measured against the § 3553(a)



                                            5
factors.”     United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            The    district    court       based   its    sentence     on     the

seriousness of Jackson’s drug trafficking crime.                     That fact,

together    with   Jackson’s    numerous      repeat     offenses,     led    the

district court to impose its sentence based on the need to deter

Jackson and other offenders while protecting the public.                      The

district court accepted the recommendation of Jackson’s counsel

and imposed a sentence at the low end of the advisory Guidelines

range.      Therefore, applying the presumption of reasonableness

that attaches to a within-Guidelines sentence, we conclude that

the district court’s sentence was substantively reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Jackson’s conviction and sentence.                       This

court requires that counsel inform Jackson, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Jackson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Jackson.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in   the    materials

                                       6
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     7